PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/421,583
Filing Date: 1 Feb 2017
Appellant(s): Simon et al.



__________________
Brian L. Arment, Esq. (Reg. No. 64,134)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Status of Claims
Claims 1-14 are pending and are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2 and 8-9
Claims 1-2 and 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Timashev et al. (U.S. Patent Publication No. 2011/0196842) in view of Goroff et al. (U.S. Patent Publication No. 2010/0162039).

Claim 1
Regarding claim 1, Timashev discloses:
A method, comprising:
upon determining that a first file and a second file are to be recovered from an image level backup of a virtual machine to a target file system associated with a hypervisor for the virtual machine (Timashev: ¶ [0037] (Virtual storage 120 is accessible by hypervisor 150 that uses the same virtual disk file format as stored in image level backup file. Hypervisor 150 performs read operations from virtual storage 120 to access virtual disks’ data stored in the backup file.); ¶ [0041] (restore business logic retrieves files); ¶ [0045] (object level restoration parameters received); ¶ [0050] (displays files in image level backup which may be encrypted or compressed)),
mounting the image level backup to the target file system (Timashev: ¶ [0005] (Conventional methods for restoring file system objects from an image level backup include extracting an image level backup, and mounting a virtual disk image as a disk accessible from a computer running an operating system (OS) that supports the file system being restored inside a virtual disk image.); ¶ [0040] (mount file system in image backup file));
upon determining that the first file is one of the first files, decompressing the first file and subsequently providing the first file to the target file system (Timashev: ¶ [0046] (perform on-the-fly decompression if needed); ¶ [0051]-[0052] (fetch file system objects to be restored and save them to specified location)), and
upon determining that the second file is one of the second files, providing the second file to the target file system (Timashev: ¶ [0046] (perform on-the-fly decompression if needed); ¶ [0051]-[0052] (fetch file system objects to be restored and save them to specified location)).

Further regarding claim 1, Timashev does not explicitly disclose, but Goroff teaches:
wherein the image level backup comprises a disk image file in a data store, wherein the disk image file includes first files and second files, and wherein the disk image file was created using a process that selected and compressed the first files before adding the first files to the disk image file and did not compress the second files before adding the second files to the disk image file (Goroff: ¶ [0029]).

Goroff teaches a method for replicating the contents of a computing system via an image or snapshot (Goroff: ¶ [0021]).  Goroff further teaches that data can be stored in a compressed format to optimize storage capacity, but that some file types which are poor candidates for compression (such as zip and jpeg files) are not compressed (Goroff: ¶ [0029]).  The compressed files and uncompressed files taught by Goroff correspond to the “first files” and “second files,” respectively, recited in the claim.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to store both compressed and uncompressed files, as taught by Goroff, in conjunction with the image level backup recovery methods taught by Timashev.  Doing so would result in more efficient use of CPU processing cycles by not compressing files which would yield minimal or no storage optimization if compressed (Goroff: ¶ [0029]).

Claim 2
Regarding claim 2, Timashev in view of Goroff discloses:
The method of claim 1, comprising:

instantiating the disk image file (Timashev: ¶ [0040]-[0041]);
identifying a set of files associated with the entire disk image, where the set of files is sufficient to recover the entire disk image (Timashev: ¶ [0041]; ¶ [0045]; ¶ [0050]-[0052]), and
for a first member of the set of files,
upon determining that the first member is one of the first files, decompressing the first member and subsequently adding the first member to the disk image file (Timashev: ¶ [0046] (perform on-the-fly decompression if needed); ¶ [0051]-[0052] (fetch file system objects to be restored and save them to specified location)), and
for a second member of the set of files, upon determining that the second member is one of the second files, adding the second member to the disk image file (Timashev: ¶ [0046] (perform on-the-fly decompression if needed); ¶ [0051]-[0052] (fetch file system objects to be restored and save them to specified location)).

Claim 8
Regarding claim 8, Timashev discloses:
An apparatus, comprising: 
a processor (Timashev: Figure 10; ¶ [0077]); 
a memory that stores electronic data associated with a virtual disk associated with a virtual machine (Timashev: Figures 1 and 10; ¶ [0029]; ¶ [0078]); 
a set of logics (Timashev: Figure 1; ¶ [0041] (restore business logic)); and 
communication infrastructure)); 
the set of logics comprising: 
a first logic that, upon determining that a first file and a second file are to be recovered from an image level backup of the virtual machine to a target file system associated with a hypervisor for the virtual machine (Timashev: ¶ [0037] (Virtual storage 120 is accessible by hypervisor 150 that uses the same virtual disk file format as stored in image level backup file. Hypervisor 150 performs read operations from virtual storage 120 to access virtual disks’ data stored in the backup file.); ¶ [0041] (restore business logic retrieves files); ¶ [0045] (object level restoration parameters received); ¶ [0050] (displays files in image level backup which may be encrypted or compressed)): 
mounts the image level backup to the target file system (Timashev: ¶ [0005] (Conventional methods for restoring file system objects from an image level backup include extracting an image level backup, and mounting a virtual disk image as a disk accessible from a computer running an operating system (OS) that supports the file system being restored inside a virtual disk image.); ¶ [0040] (mount file system in image backup file)); 
upon determining that the first file is one of the first files, decompresses the first file and subsequently provides the first file to the target file system (Timashev: ¶ [0046] (perform on-the-fly decompression if needed); ¶ [0051]-[0052] (fetch file system objects to be restored and save them to specified location)), and 
upon determining that the second file is one of the second files, provides the second file to the target file system (Timashev: ¶ [0046] (perform on-the-fly decompression if needed); ¶ [0051]-[0052] (fetch file system objects to be restored and save them to specified location)).

Further regarding claim 8, Timashev does not explicitly disclose, but Goroff teaches:
wherein the image level backup comprises a disk image file in a data store, wherein the disk image file includes first files and second files, and wherein the disk image file was created using a process that selected and compressed the first files before adding the first files to the disk image file and did not compress the second files before adding the second files to the disk image file (Goroff: ¶ [0029]).

Goroff teaches a method for replicating the contents of a computing system via an image or snapshot (Goroff: ¶ [0021]).  Goroff further teaches that data can be stored in a compressed format to optimize storage capacity, but that some file types which are poor candidates for compression (such as zip and jpeg files) are not compressed (Goroff: ¶ [0029]).  The compressed files and uncompressed files taught by Goroff correspond to the “first files” and “second files,” respectively, recited in the claim.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to store both compressed and uncompressed files, as taught by Goroff, in conjunction with the image level backup recovery methods taught by Timashev.  Doing so would result in more efficient use of CPU processing cycles by not compressing files which would yield minimal or no storage optimization if compressed (Goroff: ¶ [0029]).


Claim 9
	Claim 9 contains limitations for an apparatus which are similar to the limitations for the methods in claim 2, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claims 3-7 and 10-14
Claims 3-7 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Timashev et al. (U.S. Patent Publication No. 2011/0196842) in view of Goroff et al. (U.S. Patent Publication No. 2010/0162039) in further view of Afonso et al. (U.S. Patent No. 8,060,476).

Claim 3
Regarding claim 3, Timashev in view of Goroff does not explicitly disclose, but Afonso teaches:
The method of claim 2, where identifying the set of files associated with the entire disk image includes accessing file system metadata associated with files on the entire disk image and walking a file system associated with the entire disk image based, at least in part, on the file system metadata (Afonso: Col. 13, Lines 29-40).

Timashev teaches methods for using file system object data to preserve file system information such as permissions and ownership (Timashev: ¶ [0041]), but does not explicitly teach using file system metadata.  Afonso teaches a method for creating full or differential backups for virtual machine disks utilizing a differential file and metadata related to the differential file (Afonso: Col. 13, Lines 29-40).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the image level backup recovery 

Claim 4
Regarding claim 4, Timashev in view of Goroff does not explicitly disclose, but Afonso teaches:
The method of claim 1, comprising:
creating the image level backup by:
instantiating a compressed disk image (Afonso: Figure 2; Col. 11, Lines 38-59 (create and save compressed backup file));
accessing an existing disk image associated with the virtual machine (Afonso: Figure 2; Col. 11, Lines 38-59 (backup of virtual disk));
identifying a plurality of files associated with the existing disk image (Afonso: Figure 2; Col. 11, Lines 38-59);
for a first member of the plurality of files associated with the existing disk image,
upon determining that the first member is to be compressed before being stored on the compressed disk image, compressing the first member and subsequently adding the first member to the compressed disk image (Afonso: Col. 10, Lines 27-33 (“backups can include, but are not limited to: full compressed backups with signature collection, full compressed backups without signature collection, full non-compressed backups with signature collection, differential compressed backups, differential non-compressed backups, combinations of the same and the like”);
for a second member of the plurality of files, upon determining that the second member is not to be compressed before being stored on the compressed disk image, adding the second member to the compressed disk image without compressing the second member (Afonso: Col. 10, Lines 27-33), and 
after the compressed disk image includes a set of files from which the existing disk image can be recovered, producing the image level backup from the compressed disk image, where the image level backup may include files that are compressed and files that are not compressed (Afonso: Figure 3; Col. 11, Lines 31-59).

Timashev teaches methods for restoring an image level backup but does not explicitly teach creating an image level backup.  Afonso teaches a method for creating full or differential backups for virtual machine disks using interception and compression techniques (Afonso: Abstract; Col. 4, Lines 4-20).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the image level backup recovery methods taught by Timashev with the image level backup creation techniques taught by Afonso.  Doing so would result in a smaller backup image on disk and would significantly expedite the overall storage process (Afonso: Col. 4, Lines 21-25).

Claims 5-7
Regarding claim 5, Timashev in view of Goroff and Afonso discloses:


Regarding claim 6, Timashev in view of Goroff and Afonso discloses:
The method of claim 4, where determining that the first member is to be compressed includes 
determining that the first member has a size that satisfies a size criteria, determining that the first member has a type that satisfies a type criteria, determining that the first member has an age that satisfies an age criteria (Afonso: Col. 12, Lines 31-61 (use of data block signatures; during the differential backup operation, if signatures of corresponding data blocks are the same, backup process disregards that specific block)), 
determining that the first member has a name that satisfies a name criteria (Afonso: Col. 13, Lines 8-12 (signature file lists name of the disk file comprising the data blocks to which the plurality of signatures pertain); or 
determining that the first member has been designated by a user for compression (Afonso: Col. 9, Lines 8-24 (backup proxy receives input from user interface)).

Regarding claim 7, Timashev in view of Goroff and Afonso discloses:
The method of claim 4, comprising:
selecting a decompression technique for the first file and decompressing the first file using the decompression technique (Timashev: ¶ [0046]; ¶ [0051]-[0052]), and


Claims 10-14
	Claims 10-14 contain limitations for an apparatus which are similar to the limitations for the methods in claims 3-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
In the Final rejection sent   Upon further consideration of the applicant’s arguments, the rejection has been withdrawn.

(2) Response to Argument

Response to Arguments Regarding Rejections under 35 U.S.C. § 103
The current status of the claims is as follows:
Claims 1-2 and 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Timashev et al. (U.S. Patent Publication No. 2011/0196842) in view of Goroff et al. (U.S. Patent Publication No. 2010/0162039).
Claims 3-7 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Timashev et al. (U.S. Patent Publication No. 2011/0196842) in view of Goroff et al. (U.S. Patent Publication No. 2010/0162039) in further view of Afonso et al. (U.S. Patent No. 8,060,476).

Applicant states that the cited references do not teach the limitations in independent claims 1 and 8, as well as dependent claims 3-7 and 10-14.  Applicant presents the following pertinent arguments:

Argument #1:  Regarding independent claims 1 and 8, Applicant argues that “[t]he final Office action acknowledges that Timashev fails to disclose the image level backup comprising a disk image file in a data store, wherein the disk image file includes first files and second files, and wherein the disk image file was created using a process that selected and compressed the first files before adding the first files to the disk image file and did not compress the second files before adding the second files to the disk image file. The final Office action erroneously asserts that Goroff overcomes the above deficiencies.  Goroff discloses that "data in a repository may be stored in a compressed format to optimize storage capacity. In a preferred implementation, file types known to be poor candidates for compression are not compressed" (see Goroff, ¶ 0029). A repository is where "the replicated content from a protected computing system is stored" (see Id.).  Goroff fails to disclose that the repository could be a file, much less a disk image file of claim 1 or the image level backup file of Timashev. A process in Goroff that operates on the repository, therefore, does not teach a process that could add files to Timashev's image level backup file nor claim 1's disk image file.” 

Argument #2:  Regarding independent claims 1 and 8, Applicant further argues that “[t]he final Office action further asserts that "it would have been obvious to one of ordinary skill before the effective filing data of the invention to store both compressed and uncompressed files, as taught by Goroff, in conjunction with the image level backup recovery methods taught by Timashev" (see final Office action, p. 6, first para.). Even if the above statement were true, the statement does not address important limitations of claim 1 that require the compression of the first files be performed by the process that created the disk image file before adding the first files to the disk image file. In fact, as already discussed above, the final Office action cannot address those limitations of claim 1 with respect to Goroff because Goroff does not teach or suggest anything analogous thereto.”

Examiner Response Regarding Arguments #1 and #2: 
The Examiner respectfully disagrees.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Using the broadest reasonable interpretation of the amended claims as currently written, the “first files” and “second files” cited in the claims are interpreted as refering to files in the backup image which are compressed and uncompressed, respectively.  While the independent claims mention a “process” which selects and compresses files to be added to a disk image, no details are provided in the independent claims regarding such a process other than the process compresses some files before adding them to the disk image file and does not compress other files before adding them to the disk image file.  
Timashev teaches a process for restoring file system objects from an image level backup. Goroff teaches that data can be stored in a compressed format to optimize storage capacity, but that some file types (such as zip and jpeg files, which are already compressed using a different process) which are poor candidates for compression are not compressed.  As such, Goroff teaches selecting and compressing certain files and not compressing other files before they are added to the image file, as required by the claims.  When viewed in combination, it is maintained that Timashev and Goroff teach the limitations in the independent claims, including restoration of a disk image file which “includes first files and second files, and wherein the disk image file was created using a process that selected and compressed the first files before adding the first files to the disk image file and did not compress the second files before adding the second files to the disk image file” as recited in the independent claims.   

Argument #3:  Regarding dependent claims 3 and 10, Applicant further argues that the claims require “walking a file system associated with the entire disk image based, at least in part, on the file system metadata.  However, Afonso merely discloses a file header 500 that includes metadata related to a differential file (see Afonso, col. 13, 11. 29-40). As such, the final Office action fails to cite teachings of Afonso disclosing that anything is actually performed based on the metadata, much less that walking of a file system is performed based thereon, as is required by claim 3.”
  
Examiner Response Regarding Argument #3:
The Examiner respectfully disagrees.  As explained in the response to arguments #1 and #2 above, Applicant argues against each reference individually but does not consider what the combination of references suggests.  
“Walking the file system” is described in the specification as identifying all files or selected files associated with a virtual machine and may involve “a depth first search that visits all inodes in a file system tree” (see Specification, paragraph [0043]).
Timashev teaches methods for using file system object data to preserve file system information such as permissions and ownership (Timashev: ¶ [0041]), but does not explicitly teach using file system metadata.  Afonso teaches a method for creating full or differential backups for virtual machine disks utilizing a differential file and metadata related to the 
When viewed in combination, it is maintained that Timashev in view of Goroff and Afonso teaches the limitations in claims 3 and 10.

Argument #4:  Regarding dependent claims 4 and 11, Applicant argues that the limitations in the claims describe “active steps with similar scope to the limitations discussed with respect to claim 1.  In particular, the first member (i.e., file per ¶ 0025) is compressed before being added to the disk image while the second member is not compressed before being added to the disk image.  Despite asserting that Goroff discloses the limitations discussed with respect to claim 1, the final Office action acknowledges that Goroff and Timashev fail to disclose the above limitations of claim 4. To overcome the deficiencies of Goroff and Timashev, the final Office action then asserts that Afonso discloses the above limitations. Specifically, the final Office action asserts that Afonso discloses "backups can include, but are not limited to: full compressed backups with signature collection, full compressed backups without signature collection, full non-compressed backups with sig nature collection, differential compressed backups, differential non-compressed backups, combinations of the same and the like" (see final Office action, p. 11, fifth/sixth para.; citing Afonso, col. 10, 11. 27-33). Each of the backups in the above citation are explicitly recited as being compressed backups or non-compressed backups. The final Office action seems to be improperly relying on the language "combinations of the same and the like". Without further description, combinations of the compressed and non-compressed backups simply indicates that the backups of a virtual machine in Afonso may include both compressed and non-compressed backups (e.g., full backup may be compressed while subsequent differential backups may not be compressed). Also, Afonso fails to disclose a process for adding individual files (e.g., the first member and the second member of claim 4) to any of those backup types. As such, Afonso does not disclose that for a disk image, a first member is compressed before being added thereto and a second member is not compressed before being added thereto, as required by claim 4.”

Examiner Response Regarding Argument #4: 
The Examiner respectfully disagrees.  As explained in the response to arguments #1-3 above, Applicant argues against each reference individually but does not consider what the combination of references suggests.  Timashev teaches methods for restoring an image level backup but does not explicitly teach creating an image level backup as required by claims 4 and 11.  Afonso teaches a method for creating full or differential backups for virtual machine disks using interception and compression techniques and can include a combination of compressed and uncompressed files (Afonso: Abstract; Col. 4, Lines 4-20).  Regarding the addition of individual files to one of the backup types taught by Afonso, the creation of a backup image inherently involves the addition of files to the image individually.
When viewed in combination, the creation of a backup image taught by Afonso in conjunction with the teachings of Timashev in view of Goroff teaches the limitations in claims 4 and 11.



Respectfully submitted,
/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        

Conferees:
/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.